Exhibit 99.1 FOR IMMEDIATE RELEASE For additional information please contact: Investor Relations Adrian de los Santos IR@axtel.com.mx AXTEL ANNOUNCES AN OFFER TO PURCHASE AND SOLICITATION OF CONSENTS FOR ANY AND ALL OF ITS OUTSTANDING 11% SENIOR UNSECURED NOTES DUE 2013 San Pedro Garza Garcia, Mexico, September 2, 2009 – Axtel, S.A.B. de C.V. (BMV: AXTELCPO; OTC: AXTLY) (“AXTEL” or “the Company”), a Mexican fixed-line integrated telecommunications company, today announced that it has commenced a cash tender offer for any and all of its outstanding 11% Senior Notes due 2013 (CUSIP Nos. 05461YAB2; P0606PAA3 and P0606PAB1) (the “Notes”).In conjunction with the tender offer, the Company commenced a consent solicitation with respect to certain proposed amendments to the Indenture governing the Notes (the “Indenture”).The current aggregate principal amount of the Notes outstanding is approximately US$162.5 million. The tender offer is being made pursuant to the Offer to Purchase and Consent Solicitation Statement dated September 2, 2009 (the “Offer to Purchase”) and related Consent and Letter of Transmittal which set forth more fully the terms and conditions of the tender offer and consent solicitation.The consent solicitation for the Notes is scheduled to expire at 5:00 p.m., New York City time, on September 16, 2009 (the “Consent Expiration Date”) and the tender offer is scheduled to expire at 12:00 midnight, New York City time, on September 30, 2009 (the “Offer Expiration Date”), in each case unless extended or earlier terminated by the Company.Holders may only withdraw their consents and tenders before the withdrawal deadline, which will be the earlier of (i) the Consent Expiration Date and (ii) the time at which the supplemental indenture is executed and becomes effective, which is expected to be promptly following receipt of the requisite consents. The total consideration (the “Total Consideration”) for Notes validly tendered and not withdrawn is 105.75% of the principal amount of such Notes.The Total Consideration includes a consent payment (the “Consent Payment”) equal to 3.0% of the principal amount of Notes validly tendered and not withdrawn and as to which consents to the proposed amendments are delivered on or prior to the Consent Expiration Date.Holders who validly tender their Notes after the Consent Expiration Date and on or prior to the Offer Expiration Date will be eligible to receive an amount, paid in cash, equal to the Total Consideration less the Consent Payment.Holders whose Notes are accepted for payment will also receive accrued and unpaid interest in respect of such purchased Notes from the last interest payment date to, but not including, the applicable settlement date. Holders who tender Notes pursuant to the tender offer are obligated to deliver their consents to the proposed amendments which would amend the Indenture to eliminate substantially all of the restrictive covenants, several affirmative covenants (including certain reporting obligations) and events of default contained in the Indenture and to modify the covenant regarding mergers, consolidations and transfers of the Company’s properties and assets substantially as an entirety. The consummation of the tender offer and consent solicitation is subject to the conditions set forth in the Offer to Purchase, including, among other things, the receipt by the Company of consents of Note holders representing the majority in aggregate principal amount of the Notes and the receipt by the Company of financing in an amount and on terms and conditions satisfactory to the Company in its sole discretion.
